Citation Nr: 0916451	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-31 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to June 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for PTSD.  In September 
2006, the Veteran testified before the Board at a hearing 
that was held via videoconference from Albany, New York.  In 
March 2007, the Board remanded the Veteran's claim for 
further development.


FINDING OF FACT

It is as likely as not that the Veteran's psychiatric 
disability, diagnosed as bipolar disorder, is related to his 
active service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  
38 U.S.C.A. § §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  As discussed in detail below, sufficient evidence is 
of record to grant the benefit sought on appeal.  Therefore, 
no further development is needed.
A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for bipolar disorder which is classified as a 
psychosis if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  History of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  38 C.F.R. § 3.304(b) 
(2008); 38 U.S.C.A. § 1111 (West 2002).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2008).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 
Vet. App. 283 (1994).
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's psychiatric 
disability, diagnosed as bipolar disorder, is related to his 
active service.

The Veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.   
According to service personnel records, the Veteran served as 
a marine security guard stationed at the United States 
Embassy in San Salvador, El Salvador for approximately nine 
months.  His military occupational specialty is listed as 
fiscal technician.  Service personnel records show that he 
was awarded decorations indicating service overseas in a 
hazardous environment, but not evidencing combat.  In 
September 2006 testimony before the Board, the Veteran cited 
a PTSD stressor involving a riot or demonstration outside the 
American Embassy in which the Veteran and other guards were 
subject to hostile fire.  In March 2005, a member of the 
Marine Security Guard Battalion confirmed that the Veteran 
was stationed in San Salvador during a period in which there 
was a reported incident involving a demonstration in front of 
the Embassy.  The Board accordingly finds that the Veteran's 
cited stressor of the riot or demonstration has been 
verified.

The Veteran's service medical records are negative for a 
psychiatric disorder.

Post-service VA medical records reflect diagnoses of PTSD and 
depression.

In May 2004, the Veteran was admitted to a private 
psychiatric hospital at which time a psychopharmalogical 
evaluation was performed.  He was prescribed medications 
during his hospitalization and was diagnosed with bipolar 
disorder and PTSD.  He complained of severe depression and 
thoughts of despair without control over self.  His family 
reported that he had driven his car into a tree in a suicide 
attempt.  He had increasing flashbacks and increased anxiety 
after seeing soldiers harmed in Iraq.  On examination, he was 
well-groomed and dressed casually, but appropriate.  He was 
attentive and his behavior was appropriate.  Speech was 
normal and soft.  Mood and affect were normal.  He denied any 
perceptual disturbances and had a clear and organized thought 
process.  While present on admission, he denied any paranoia.  
Symptoms of hypomania were diminished with some residuals.  
Thought content was appropriate, though somewhat pressured.  
While present on admission, he later denied any suicidal and 
homicidal ideations on discharge.  Insight and judgment were 
both fair and impulse control was improved.

In a June 2004 report, a VA staff psychiatrist indicated that 
the Veteran was treated at a VA behavioral health clinic from 
January 1999 to the present and diagnosed him with PTSD 
related to military duty and severe recurrent major 
depression.  The physician indicated that the Veteran 
witnessed guerilla warfare, brutality, and horror and had 
been in situations where he feared for his life.  The 
psychiatrist opined that the resultant traumatic experiences 
led to chronic and severe PTSD.  The physician noted as 
typical of veterans who suffer from PTSD, the Veteran 
initially denied any symptoms, but through the course of 
treatment his anxiety disorder became clearly evident.  She 
indicated that he displayed hypervigilance (frequently 
checked the perimeter around his house), heightened startle 
response, extreme distrust of others, emotional detachment 
from others, foreshortened sense of future, worsening of 
symptoms when exposed to trauma triggers (Persian Gulf war, 
criticism at work, terrorist attack on September 11, 2001), 
irritability and rage, chronic suicidal ideation and anxiety, 
and anhedonia.  The psychiatrist reported that his response 
to treatment thus far had been limited and that his symptoms 
intensified with the recent use of violence towards others 
and self injurious behavior.  She indicated that his work 
site represented an unsafe setting due to job reassignments 
and critical remarks made by his supervisor, and that the 
persistent stress of employment had intensified his symptoms 
and rendered him unemployable.

Pursuant to the Board's March 2007 remand, the Veteran 
underwent a VA mental 
disorders examination in October 2007.  The examiner 
indicated that the June 2004 VA medical report in which the 
Veteran was diagnosed with PTSD and major depression was 
reviewed.  On PTSD examination, the examiner indicated that 
while the Veteran did report some symptoms of PTSD, he did 
not present as a person with PTSD.  For instance, he was able 
to describe a number of incidents or events that he found to 
be disturbing with little or no emotion.  The examiner 
indicated that while he had a relatively minor impairment in 
work functioning (took a recent demotion due to difficulty 
with personal relationships), he maintained gainful 
employment throughout his life and reported that he his 
current job was not in jeopardy.  The examiner opined that 
judging from the medical records and a current interview, the 
Veteran appeared to best meet the criteria for a diagnosis of 
bipolar disorder, NOS.  At the time of the examination, he 
was taking medication for psychotropics.  The examiner 
further opined that although bipolar disorder is a genetic 
disorder that is inherited and not caused by service, the 
Veteran's service in El Salvador "no doubt exacerbated his 
bipolar symptoms."  The examiner finally opined that his 
service stressors could account for as much as fifty percent 
of his impairment in functioning.  The Board finds that clear 
and convincing evidence rebuts the presumption of soundness 
on the Veteran's entry to service because the medical opinion 
found that the disability was inherited and genetic.  
38 C.F.R. § 3.304.  However, the Board also finds that the 
bipolar disorder that clearly and unmistakably preexisted the 
Veteran's entrance into service was aggravated by his 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the October 2007 VA opinion is the 
most persuasive evidence.  In October 2007, the VA examiner 
opined that while the Veteran presented only some of the 
symptoms of PTSD, he met the criteria for a diagnosis of 
bipolar disorder, and that bipolar disorder, while inherited 
and genetic, was exacerbated by his service.  The opinion was 
made by a VA examiner based upon a review of the claims file, 
a review of the June 2004 VA psychiatrist's report and 
opinion that diagnosed service-related PTSD, a review of the 
service medical records, a current mental status evaluation 
of the veteran, and application of the appropriate diagnostic 
criteria.  The physician supported that opinion with a well-
reasoned rationale.

The Board has considered the June 2004 VA psychiatrist's 
opinion that the Veteran had PTSD that was related to 
traumatic experiences during the Veteran's service.  However, 
while that opinion has probative value and while the Veteran 
may have satisfied the criteria for a diagnosis of PTSD at 
that time, it was not based on a recent examination which 
shows that the Veteran's current symptoms do not satisfy the 
criteria for a diagnosis of PTSD and that he currently meets 
the criteria for a diagnosis of bipolar disorder.

With regard to whether the Veteran is entitled to service 
connection for PTSD, the Board finds that he is not.  While 
there is evidence that the Veteran experienced a traumatic 
event in service, he does not currently have a diagnosis of 
PTSD that complies with DSM-IV.  While the June 2004 VA 
psychiatrist diagnosed him with PTSD that was related to his 
service, the October 2007 VA examination shows that the 
Veteran exhibited only some symptoms of PTSD.  The weight of 
evidence demonstrates that the Veteran does not currently 
suffer from a mental disorder that meets the requirements of 
38 C.F.R. § 4.125 and DSM-IV for a diagnosis of PTSD because 
the Board finds that the October 2007 examination is more 
persuasive because of the greater depth of detail and medical 
history reviewed at that examination.

The Board recognizes the contentions of the Veteran and his 
spouse as to the diagnosis and relationship between his 
service and the claimed PTSD.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As laypersons, however, they are not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  While 
their statements address the Veteran's service-related 
stressors and a continuity of symptoms after discharge from 
service, they do not constitute competent medical evidence 
that he currently suffers from PTSD or that any PTSD is a 
result of his service.

However, the Board finds that it is at least as likely as not 
that the Veteran's has a psychiatric disability, diagnosed as 
bipolar disorder, that is related to his service.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current psychiatric 
disability to his active service based on the medical 
evidence presented in this case.  38 C.F.R. § 3.303(d) 
(2008).  Therefore, service connection for a psychiatric 
disability, diagnosed as bipolar disorder, is granted.


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


